     Case 4:19-cv-00212-MW-MAF Document 132 Filed 04/03/20 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JAC’QUANN MARQUIS HARVARD, JR.,
et al.,
        Plaintiffs,

v.                                          Case No. 4:19cv212-MW/CAS

MARK INCH, Secretary,
Florida Department of Corrections,
et al.,

          Defendants.
_________________________/

              ORDER GRANTING EXTENSION OF TIME TO
             FILE STIPULATED CONFIDENTIALITY ORDER

      This Court has considered, without hearing, the Joint Motion for Extension of

Time to File Stipulated Confidentiality Order. ECF No. 131. The motion is

GRANTED. The parties may file their stipulated order on or before April 10, 2020.

     SO ORDERED on April 3, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge
